UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6499


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER DARNELL EVANS, a/k/a Racks, a/k/a Snacks,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:16-cr-00012-D-9)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christopher Darnell Evans, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Darnell Evans appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Evans,

No. 5:16-cr-00012-D-9 (E.D.N.C. Mar. 25, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2